POLYOLEFIN MICROPOROUS MEMBRANE, SEPARATOR FOR ELECTRICITY STORAGE DEVICES, AND ELECTRICITY STORAGE DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 12/27/2021:
Claims 20 and 30 have been amended; claim 37 has been newly added. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 20-22 and 25-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 20-22, 25-32, and 34-36 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over, JP 2009- 266808 to Ameyama et al. Claim 33 was rejected under 35 U.S.C. § 103 as obvious over Ameyama in view of US 2015/0372277 A1 to Honda et al.
Amended independent claim 20 is directed to a microporous membrane. The microporous membrane consists of one or more layers, wherein each of the one or more layers has a composition including a polyolefin resin and inorganic particles.
Ameyama discloses a laminated membrane that includes a first microporous layer and a second microporous layer laminated on the first microporous layer (see page 2 of the translation). Ameyama discloses that the first microporous layer and a second microporous layer are "different" (see para. [0009]) and while a first microporous layer has inorganic particles, the second of the layers does not have inorganic particles (see and claim 3). Thus, in contrast to amended claim 20, Ameyama discloses a laminated membrane that includes a second microporous layer laminated on the first microporous layer and the second microporous layer has no inorganic particles present.
As such, Applicants amendments have overcome the rejections under 35 USC 102(a)(1) and 103 and claims 20-22 and 25-37 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729